DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	In claims 1 and 7, the axis orientation angle is being defined as a most frequently appearing orientation angle with respect to a predefined reference line.  The limitation(s) "most frequently" and “predefined reference line” in the claims, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants' by one of ordinary skill in the art. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994). See MPEP 2111. For the purpose of this examination, the examiner is taking the position that “most frequently” will be defined as at least 2 and “predefined reference line” will be defined as any arbitrary line.  


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakatsuka et al. (US 6,304,162)
	Regarding claim 1, Nakatsuka discloses a rare-earth magnetic forming sintered body wherein a number of magnetic particles including rare-earth substances and each having an easy magnetization axis are integrally sintered (col. 5, lines 31-38), the sintered body being of a three dimensional shape which has a length taken along a lengthwise direction, a cross section perpendicular to the lengthwise direction, said sintered body further having a  lengthwise dimension in the lengthwise direction, a thickness dimension defined between a first surface and a second surface in a thickness direction in said cross section perpendicular to the lengthwise direction, and a cross-thickness dimension taken in a cross-thickness direction which is perpendicular to the thickness direction, said sintered body further having at least two regions in a plane defined by said thickness direction and said cross-thickness direction, each of said at least two regions containing equal to or more than 30 of the magnetic material particles, said at least two regions respectively having defined axis orientation angles different each other by 20º 
	Given that Nakatsuka discloses an improvement of orientation degree of the magnetic powder (col. 6, lines 24-27) and an improved attraction force (col. 2, lines 20-45), thereby achieving a highly accurate magnetic particle orientation, as well as disclosing similar structure and material as claimed, Nakatsuka discloses wherein in each said rectangular area, an angular deviation of the orientation angle of each easy magnetization axis of each magnet material particle with respect to the axis orientation angle defined for the particular rectangular area is not larger than 16º.
	It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC § 102 or on prima facie obviousness under 35 USC § 103, jointly or alternatively. In re Best, Bolton, and Shaw, 195 USPQ 430. (CCPA 1977). 
	Or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakatsuka’s magnet such that in each said rectangular area, an angular deviation of the orientation angle of each easy magnetization axis of each magnet material particle with respect to the axis orientation angle defined for the particular rectangular area is not larger than 16º as presently claimed in order to improve attraction forces in the magnet (col. 2, lines 27-45).

	Regarding claim 4, Nakatsuka discloses that the three dimensional shape is of a configuration having a cross section perpendicular to the lengthwise direction of a trapezoidal shape (col. 6, lines 28-35).
	Regarding claim 6, Nakatsuka discloses a rare-earth sintered magnetic obtained by magnetizing a rare earth magnetic-forming sintered body (all Figs, and col. 2).
Regarding claim 7, please see the rejection set forth above in claim 1.  With regard to the three dimensional shape, Nakatsuka discloses that the three dimensional shape is of a configuration having a cross section perpendicular to the lengthwise direction of an arcuate shape wherein the first and second surface are of annular shape having a common center of arc (col. 6, lines 28-35; all figs).


Response to Arguments
Applicant's arguments filed 12/30/20 have been fully considered but they are not persuasive. 
Applicant argues that Nakatsuka fails to disclose “a rare-earth magnet-forming sintered body”.  This is because applicant contends that Nakatsuka generally describes an anisotropic permanent magnetic that can be either a synthetic resin magnet or a sintered magnetic, however, the specific examples of Nakatsuka is only directed to synthetic resin magnets.    This has been found unpersuasive.  It is noted that “applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  Further, it is not clear how all the examples are only directed to synthetic resin magnets, wherein Nakatsuka discloses some examples disclosing a sintered RE magnets (Examples 1-19 specifically disclose a SmCo sintered magnet involving a method of using a sintering temperature and Examples 33-35 discloses the usage of a sintering temperature when forming a magnet).  The explicit disclosure in Nakatsuka that “the magnet of the present invention may be either a synthetic resin magnetic or a sintered magnet” is an accurate teaching that Nakatsuka discloses a sintered RE magnet (emphasis added, col. 5, lines 31-32)
Lastly, the limitation “sintered” RE magnets and applicant’s arguments that Nakatsuka doesn’t explicitly describe the process of making a sintered magnet or an apparatus of forming a sintered magnet, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  Nonetheless, Nakatsuka discloses a sintered RE magnet as set forth above.  The present claims and invention are direct to a product, not a method of making a magnet involving specific sintering processes.  

	With regard that it would have been obvious to optimize Nakatsuka’s magnetic material particles that have easy magnetization axes which deviate from a desired orientation by less than 16º, applicant argues that Nakatsuka does not recognize it as result-effective variable and that such an attempt would require undue experimentation.  The examiner respectfully disagrees.  Nakatsuka explicitly discloses:

    PNG
    media_image1.png
    217
    263
    media_image1.png
    Greyscale
 (col. 2, lines 27-45).
In here, the purpose of Nakatsuka’s invention is to have each magnet material particle to have an accurate orientation, thus Nakatsuka’s intention is to have a very low angular deviation of the orientation angle of each easy magnetization axis for each magnet material particle.  Further, because Nakatsuka discloses an “optimal orientation” by controlling the area ratio in order to “improve the attraction force of a permanent magnetic”, the examiner contends that the orientation angle is a result effective variable.  Applicant has not provided the criticality of the claimed range for the axis orientation angle for each magnetic material particle.
	Because of these reasons set forth above, the rejection of Nakatsuka has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Linda Chau
/L.N.C/            Examiner, Art Unit 1785    

/Holly Rickman/            Primary Examiner, Art Unit 1785